WARREN, J.,
concurring.
I concur in the result and reasoning of the lead opinion. I write only because I believe that the lead opinion still permits confusion concerning what is required by OAR 291-105-041(5), confusion which we attempted to eliminate in Solar v. OSP, 87 Or App 222, 742 P2d 611, rev den 304 Or 280 (1987). As we pointed out in Solar, there is confusion in the rule, perpetuated by case law, about the meanings of “reliability” and “credibility.” We suggested:
“No matter what the terminology, the cases analyze a confidential informant situation in a two-step process: First, is the informant a person who can be believed and, second, is the information provided in the particular case truthful?”
The failure to follow that two-step analysis and make findings hampers meaningful judicial review. The use of the terms “reliability” and “credibility” is unnecessary to the analysis.
We read the first sentence of the rule to mean that all evidence considered in a disciplinary proceeding must be such as would persuade a reasonable person to rely on it. That is a general standard of admissibility and would have the same meaning if “credibility” were deleted.
*235When unidentified informants’ statements are offered, there is confusion as to the meaning of “reliability” in subparagraph (b) of the rule. We paraphrase it to say: “Information must be submitted to the hearings officer upon which [he] could find that the informant is [telling the truth] in the case at issue.”
When an unidentified informant claims to be an eyewitness, whether he is telling the truth also involves two steps. A claim by an informant that he was an eyewitness proves nothing unless it is believed. Information must be submitted to the hearings officer from which he could find that that claim is true. See, e.g., Hartman v. OSP, 50 Or App 419, 623 P2d 681 (1981), where multiple informants independently related corroborating versions of events not in issue. If the hearings officer believes that the informant was in fact an eyewitness, that proves only that he had an opportunity to observe the events. It does not prove that he has related accurately what he saw. Evidence must be submitted from which the hearings officer can find that the information related in the case at issue can be believed.
In other words, in addition to the claim of eyewitness status, there must be supporting evidence that he was an eyewitness and that he has related accurately what he saw. The problem in this case is that we cannot tell whether the hearings officer found the informants “credible” (that is, that they were telling the truth) just because they claimed to be eyewitnesses or because they had a factual basis to believe he was and that he had told the truth about what they saw.